DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 10 November 2021. Claims 1-20 have been examined. 

Terminal Disclaimer
A terminal disclaimer filed on 10 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,515,124 has been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12, and 17 include the phrase "enables" in the last limitation which renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All respective dependent claims are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method of claims 1-11, the system of claims 12-16, and the computer program 
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 12: A case management system, comprising: a storage device configured to store a case model definition; and a processor coupled to the storage device and configured to control process of processing of a case in a case management system by: receiving an indication to create a case instance; loading a case model definition defining a case model comprising a hierarchical data model, wherein the case model includes a placeholder case node that is designated as a placeholder in the case model; parsing  the case model definition to determine the hierarchical data model to be used to create the case instance and a placeholder data to be associated with the placeholder case node; and using the case model definition to create the case instance, including by associating the placeholder data with the case node in the case instance as created, wherein presence of the placeholder data enables controlling replacement of the placeholder data for the placeholder case node with data satisfying a criteria of the case model definition. Claims 1 and 17 include similar language.
	The limitation of a storage device configured to store a case model definition, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, observation or evaluation of stored data including a case model definition. 
The limitation receiving an indication to create a case instance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receive” in the context of this claim encompasses the user thinking that a case instance should be created. 
The limitations loading a case model definition defining a case model comprising a hierarchical data model, wherein the case model includes a placeholder case node that is designated as a placeholder in the case model; parsing  the case model definition to determine the hierarchical data model to be used to create the case instance and a placeholder data to be associated with the placeholder case node, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, these limitations encompass the user thinking of a hierarchical structure of two or more data elements, by reading about or understanding requirements/constraints of the structure, and thinking of data that would be appropriate for one of the two or more data elements.  
The limitation using  the case model definition to create the case instance, including by associating the placeholder data with the case node in the case instance as created, wherein presence of the placeholder data enables controlling replacement of the placeholder data for the placeholder case node with data satisfying a criteria of the case model definition, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in thinking of the hierarchical structure with the appropriate data in place of one of the two or more data elements as mentioned above.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a system, device, processor, and non-transitory computer readable storage medium. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 20-21 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply 
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a system, device, processor, and non-transitory computer readable storage medium, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 20-21 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abnous et al., Pub. No.: US 20070233709 A1, hereinafter Abnous.

As per claim 1, Abnous discloses a method of controlling progress of processinq of a case in a case management system, the method comprising:
(paragraphs 18, 24);
loading a case model definition defining a case model comprising a hierarchical data model, wherein the case model includes a placeholder case node that is designated as a placeholder in the case model (paragraphs 15, 18, 21, 22, 25 disclose models to be instantiated at runtime having a hierarchy and having elements in the hierarchy that are placeholders - note that the claimed placeholder case node can be a non-leaf node or a leaf node as described in the published instant specification at paragraph 22);
parsing the (stored) case model definition to determine the hierarchical data model to be used to create the case instance and a placeholder data to be associated with the placeholder case node (see at least paragraphs 15, 18, 20-24 – note prior to instantiation, a template’s, or other existing instance’s, model requirements/elements/features (including the disclosed parameters, requirements, initial values, placeholders, metadata, membership, structure, policies, roles, etc.) are understood (i.e. parsed to determine)); and
using the case model definition to create the case instance, including by associating the placeholder data with the case node in the case instance as created, wherein presence of the placeholder data enables controlling replacement of the placeholder data for the placeholder case node with data satisfying a criteria of the case model definition (see rejection of at least the last sentence of paragraph 15 discloses the entirety of the claimed wherein clause).

As per claim 2, Abnous discloses the method of claim 1, wherein the case instance includes a behavior, defined in the case model definition that comprises taking an action with respect to the placeholder data (see paragraphs 16, 17, 22-24, 26 for various examples of behaviors).

As per claim 3, Abnous discloses The method of claim 1, wherein the placeholder data comprises a placeholder document (see mapping above).

As per claim 4, Abnous discloses The method of claim 3, wherein the case instance includes a behavior, defined in the case model definition, that includes taking an action associated with replacing the placeholder document with a corresponding document associated with the case instance (see mapping of claim 2 including paragraphs 15 and 24).

As per claim 5, Abnous discloses the method of claim 4, wherein the action includes prompting a user to replace the placeholder document with a user document (see mapping above including paragraphs 15 and 24).

Abnous discloses The method of claim 1, wherein the placeholder data comprises a placeholder case node (see mapping above including paragraph 18).

As per claim 7, Abnous discloses The method of claim 1, wherein the placeholder data comprises metadata associated with the case node (see mapping above including paragraph 15, 17, 20-22, 24). 

As per claim 8, Abnous discloses the method of claim 1, further comprising receiving a user data to replace the placeholder data (see mapping of claims above including paragraphs 15 and 24).

As per claim 9, Abnous discloses the method of claim 8, further comprising replacing the placeholder data with the user data (see mapping of claims above including paragraphs 15 and 24).

As per claim 10, Abnous discloses The method of claim 1, further comprising receiving and storing the case model definition (see at least paragraphs 19, 21, and 24).

As per claim 11, Abnous discloses The method of claim 10, wherein receiving and storing the case model definition includes receiving, via a case model definition interface, an indication (see at least paragraphs 15, 19, 21, and 24).

As per claims 12-20, they contain the same or similar subject matter as claims 1-11 and are therefore likewise rejected.


Response to Arguments
Applicant's arguments filed 10 November 2021 have been fully considered but they are not persuasive. 
On page 7 of the remarks, Applicant presents the following argument:

    PNG
    media_image1.png
    156
    645
    media_image1.png
    Greyscale

	Examiner respectfully disagrees. In concluding the claims were not directed to an abstract idea in the Enfish decision, the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory. In the instant application, the claims do not recite a specific data structure and the specification does not describe improving the way computers store and retrieve data from memory. At best, the instant application describes generic and abstract concepts such as placeholder documents, case nodes, sub-nodes, with behaviors and requirements as per at least paragraph 64 of the specification. These abstract concepts do not amount to a specific data structure such as the self-referential table as recited in the claims of Enfish. 

On pages 8-9 of the remarks, Applicant presents statements directed to the prior art rejection. Examiner is unable to identify a specific argument; at best, the statements are merely conclusory as seen here:

    PNG
    media_image2.png
    125
    640
    media_image2.png
    Greyscale


Pertinent Prior Art
	The following are prior art references made of record but not currently relied upon:
US 20050080808 A1
Pars. 6-10 & 87
Schema and model for required documents 
US 20150310094 A1
Pars. 351, 381, 403
Models with requirements and rules
US 20090171897 A1
Pars. 21-22
Hierarchical document models and placeholders


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED H HASAN/Primary Examiner, Art Unit 2154